DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Pursuant to M.P.E.P. guidelines, Applicant has indicated that it wishes the submission filed on 10 December 2020 in response to a final rejection to serve as its submission for this request for continued examination. See M.P.E.P. 706.07(h) (II).  Applicant's request for continued examination filed on 10 February 2021 and the submission filed on 10 December 2020 have been entered.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 2, 5, 9-11 and 20; and cancelation of claims 3, 4, 8, 12, 13, 18 and 19 in Applicant’s Response to Official Action dated 10 December 2020 (“Response”).  Claims 1, 2, 5, 7, 9-11 and 20 are currently pending in this application and are subject to examination herein.
Based upon Applicant’s cancellation of claim 12, the Examiner’s prior duplicate claims warning is withdrawn as moot.
Based upon Applicant's cancellation of claims 8, 13 and 18, the Examiner’s prior rejection of those claims under 35 U.S.C. 112(b) as indefinite is withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 113 (para. [0028]), 114 (para. [0028]), 116 (para. [0023]), 118 (paras. [0029]-[0031]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  105 (Figs. 6, 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the bottom wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1 and allegedly further adds the limitation “wherein the sifter basket has at least one handle secured to the sifter basket.”  However, claim 1 already claims “a set of handles integrated into the top rim [of the sifter basket] . . . .” and so already includes the limitation of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1, 2, 7 and 9-11 are allowed.
Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach an animal litter sifter comprising: 
a sifter receptacle comprising an internal chamber with an opening, and having a top edge; and 
a rigid sifter basket having 
a top rim with a bottom edge and a middle portion of the sifter basket having a plurality of passages therethrough and extending from the bottom edge of the top rim and 
a first end and a second end have an impermeable design with a set of ridges integrated into the first end and the second end, and 
wherein a spout is integrated into the first end extending upwards away and 
a set of handles integrated into the top rim on opposing sides of the middle portion, and 
wherein the top edge of the sifter receptacle and the bottom edge of the sifter basket are in contact forming a close fitting junction.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an animal litter sifter comprising a rigid sifter basket having a top rim with a bottom edge and a middle portion of the sifter basket having a plurality of passages therethrough and extending from the bottom edge of the top rim and a first end and a second end have an impermeable design with a set of ridges integrated into the first end and the second end, and wherein a spout is integrated into the first end extending upwards away and a set of handles integrated into the top rim on opposing sides of the middle portion.
Claims 2, 7, 9 and 10 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 11, the prior art of record fails to disclose or otherwise teach an animal litter sifter comprising: 
a sifter receptacle having an internal chamber with an opening, and having a top edge; 
a sifter basket comprising:
a top rim having a bottom edge, 
a first end having a concave shape and a set of ridges integrated into the first end, and wherein the first end is integrated into the bottom edge of the top rim, 
a second end having a concave shape and a set of ridges integrated into the second end, and wherein the second end is integrated into the bottom edge of the top rim opposing the first end, 
a screen integrated into the bottom edge of the top rim and integrated with the first end and the second end, wherein a basket is formed, 
a set of handles, wherein the handles are integrated into the top rim where the screen is integrated into the top rim and the handles are on opposite sides of the top rim, and 

wherein the bottom edge of the top rim comes in continuous contact with the top edge of the sifter receptacle and a bottom of the sifter basket extends at least halfway into the internal chamber of the sifter receptacle. 
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an animal litter sifter comprising a sifter basket comprising:  a top rim having a bottom edge, a first end having a concave shape and a set of ridges integrated into the first end, and wherein the first end is integrated into the bottom edge of the top rim, a second end having a concave shape and a set of ridges integrated into the second end, and wherein the second end is integrated into the bottom edge of the top rim opposing the first end, a screen integrated into the bottom edge of the top rim and integrated with the first end and the second end, wherein a basket is formed, a set of handles, wherein the handles are integrated into the top rim where the screen is integrated into the top rim and the handles are on opposite sides of the top rim, and a spout integrated into the first end extending upwards from the top rim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 5,507,248 to Gabbert relates to a non-clogging cat litter sifting device that is intended to avoid breaking up clumped litter balls when changing litter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643